          Case 1:19-cr-00340-LTS Document 51 Filed 04/06/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza,
                                                   New York 10007

                                                    April 6, 2021

BY ECF
The Honorable Laura Taylor Swain
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street,
New York, New York 10007

       Re:    United States v. Renwick Haddow, 19 Cr. 340 (LTS)

Dear Judge Swain:

        The Government respectfully writes on behalf of the parties in advance of the April 22,
2021 control date. The defendant’s cooperation with the Government continues, and is expected
to continue for the next six months. Accordingly, the parties request that sentencing and all
associated sentencing submissions and presentencing report deadlines continue to be adjourned,
and for a new control date to be scheduled six months from now on a date convenient to the Court.


                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney

                                          By:   _______________________________
                                                Vladislav Vainberg / Martin Bell
                                                Assistant United States Attorney
                                                Tel. (212) 637-1029 / 2463

cc (by email): Edward J.M. Little, Esq.
